Title: To James Madison from Rufus King, 30 April 1803
From: King, Rufus
To: Madison, James


No. 94.
Sir
London Ap. 30. 1803
The question of Peace or War is still undecided; and as France plays for Time, and England (in which there is a public opinion) for a good Case to lay before the Nation, the negotiation may be spun out still longer; tho’ it continues to be said, as has been said for the last fortnight, that the next Messenger would enable the Ministry to bring it to a close.
The objection of the British Commissioners under the Seventh Article of our Treaty of 1794. has been given up; and the Board having to day compleated a number of Awards including Interest during its late Suspension, there is reason to believe that no farther difficulty is likely to occur in the satisfactory conclusion of the Business of this Commission. With perfect Respect & Esteem, I have the honour to be, Sir, Your obedt. & faithful Servt.
Rufus King
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); FC (NHi: Rufus King Papers); letterbook copy (ibid., vol. 55). RC marked “(By Duplicates).” In a clerk’s hand, signed by King. Docketed by Wagner as received 21 June.


